AotioN of tbe case, for giving her a dose in some toddy, to intoxicate and inflame her passions. On trial upon the plea of'not guilty to tbe jury, tbe plaintiff’s mother was offered as a witness to testify what tbe daughter’s complaints were when she first saw her tbe next morning, after tbe affair happened, and what she said about it; this was objected to, as being hearsay from tbe plaintiff, and therefore not admissible; but by tbe court, tbe mother was allowed to relate what tbe plaintiff *81told lier the next morning when she first saw her — as being an exception from the general rule, founded upon the necessity of the case.